Title: To Alexander Hamilton from Aaron Ogden, 15 January 1801
From: Ogden, Aaron
To: Hamilton, Alexander



Eliz. Town. [New Jersey] Jany. 15. 1801.
Dear Sir

I enclose the within power, confiding that the Trustees agree in an opinion, that no investment in real property, should be assented to, unless, in such, as would be productive to Mrs. Le Guien, in case of accident to her husband. If the power be not sufficiently ample, or in proper form, be pleased to cause such an one to be sent to me, as you may judge requisite & I will return it duly executed.
I have the honor to be   with the highest respect   Your mo. ob. Servt

Aaron Ogden
Alexander Hamilton Esquire
